Talbot, C. J.,
dissenting:
I am unable to agree with the conclusions of my learned associates regarding either the facts or the law pertaining to this case.
At the outset, I must dissent from any assertion that the deceased was the assailant in all the altercations, and particularly from the statements in the prevailing opinion that: "The record in this case discloses evidence produced by the state, depicting the circumstances of three distinct altercations occurring in succession between the deceased *434and the defendant, in each of which the state’s evidence undeniedly shows the deceased tohave been the aggressor. ” "The witness Miller was the principal witness for the state, and her testimony, taken in connection with the dying declaration introduced in evidence, discloses three events happening in succession, in each one of which the deceased appears to have been the aggressor.” "The testimony of the state’s witnesses, of whom the witness Miller was the principal witness, discloses that the deceased, Swago, was the assailant in the first instance.”
Unless I am without a proper understanding of the words used, there is no evidence to support these assertions, and if the evidence was conflicting, it was for the jury and is not for this court to determine. The Standard Dictionary defines "aggressor”:
" One who commits an aggression, especially that one of two contestants who begins the quarrel; assailant, one who assails or attacks; assail, to attack or assault violently or with hostility, either with physical force or by argument, censure, abuse, or the like. ”
Webster defines "aggress”:
"To commit the first act of hostility or offense; to begin a quarrel or controversy; to make an attack.”
Webster in part defines "assailant”:
" One that makes an assault; one that assails or attacks; (4) assail, to attack morally with a view to produce changes in the feelings, character, conduct; * * * to attack by words, hostile influence, * * * as to assail one with appeals, arguments, abuse, ridicule. 'They assailed him with keen invective; they assailed him with still keener irony. ’ (Macauley.) ”
The evidence shows clearly that the defendant was to blame in starting the trouble by using his tool, and in ending it by shooting the deceased with a pistol. First of all, he committed a highly indecent act upon the floor, and the deceased being a partner in the establishment, who could properly feel ashamed and injured in business by such act of the deceased, simply and not improperly, asked him why he did it. The defendant being stimulated by liquor, abusive and domineering, continuing in *435the wrong, assailed the deceased with most indecent language and threatened to put him out of the place. Then the deceased, acting upon an impulse created by the abuse of defendant, slapped the defendent, when, after further assault and altercation, and after they had been separated and held apart, the deceased left the room, and the defendant, notwithstanding effort to prevent him, went behind the bar, obtained a pistol, and followed the deceased after he had gone out of the building.
One man may assail another with abuse and threats, as the defendant did here, or spit in another’s face, or commit acts by which he would be quite as much to blame as if he had been the first to give a blow. I am not aware that it is, or heretofore has been, the law that one who by using vile epithets and threats angers another so that he strikes with his fist is justified in killing the man that he wrongly caused to strike him; or that if the man who first used his fist, whether rightfully or wrongfully, has gone away to escape further trouble, the other can go and get a gun and pursue him and kill him when he tries to wrest the gun to protect himself, without being guilty of murder.
Under the dying declaration and the testimony of eye-witnesses, the jury were fully justified in concluding that the defendant obtained the gun, pursued the deceased after he had retreated, with malice and the intention of killing him, and that when the defendant was so pursuing and about to assault the deceased he, in an effort to save his own life, properly grappled with the defendant and endeavored to turn or wrest the revolver from him so as to avoid being shot.
When a person accused of crime pleads not guilty and goes to trial, he has the right of trial by jury guaranteed him by the constitution, and should be bound by the verdict of the jury when the verdict is supported by evidence showing guilt, regardless of any conflicting testimony. If there be a verdict of not guilty, it is conclusive against the state, however wrong it may be, and the accused cannot be tried again. All reasonable safeguards should be accorded to every person charged with crime; but when *436he has counsel, is confronted by the witnesses, may produce evidence on his behalf, and the state must satisfy every one of twelve good men that he is guilty beyond a reasonable doubt, the verdict should not be lightly set aside. Heretofore this court has invariably held that it will not disturb the verdict of a jury if there is substantial evidence to support it. (State v. Buralli, 27 Nev. 41, 71 Pac. 532; State v. Wong Fun, 22 Nev. 336, 40. Pac. 95; State v. Mills, 12 Nev. 403.)
The statute (Rev. Laws, sec. 6386) provides that: "All murder which shall be perpetrated by means of poison, or lying in wait, torture, or by any other kind of wilful, deliberate, and premeditated killing, or which shall be committed in the perpetration” of specified crimes,"shall be deemed murder of the first degree; and all other kinds of murder shall be deemed murder of the second degree; and the jury before whom any person indicted for murder shall be tried, shall, if they find such person guilty thereof, designate by their verdict whether it be murder of the first or second degree.”
The jurors were the judges of the questions of fact, including the one as to whether the defendant was acting under impulse or with deliberate intent to kill when he insisted on obtaining the pistol and pursued the deceased after he had left the building to avoid trouble, and shot and killed the deceased after he grappled with the defendant in an effort to wrest the pistol and save himself from being shot.
Regarding the admission of the dying declaration and the remarks of the court made in relation thereto, I am unable to see that there is any prejudicial error. If there are any cases in which the jury need be excluded at the discretion of the court, they are rare. Seldom, if ever, can evidence as to whether deceased was aware of impending death at the time he made the dying declaration be of such a nature as to prejudice the jury against the defendant, whether the court consider such evidence sufficient and admit the declaration, or consider it insufficient and refuse to allow the declaration of the deceased to be *437proven before the jury. What possible difference could it have made in this case if the trial court had followed such a rule as is now proposed by a majority of this court and had frittered away its time by first excluding the jury and hearing the evidence showing that the deceased was aware of impending death at the time he made the dying declaration, and the evidence had again been introduced after the jury had been returned into court? If, as in the present case, the jurors were given the evidence in relation to the dying declaration, how could it have made any difference with their verdict if the evidence had been heard by the court in their absence first? The testimony and the conditions show conclusively that the deceased was aware of his impending death, and the circumstances are such that it cannot be assumed that either the court or jury would have found otherwise.
The quarrel and shooting occurred late on the night of February 24, 1913. The bullet entered his abdominal cavity, about four inches to the left of the navel, and ranged upward and backward. The wound prostrated him upon his back upon the ground, and he was unable to arise until assisted. He immediately said he was killed, and afterwards told the doctor that he was " done for” and could not get well. His principal dying declaration was made the day after the. shooting, and he died the following day. In this statement he said, "I am an awful sick man and might die before night. ” His dying condition was so apparent to the attending physician and others that it must be assumed, in connection with the statements he made, that he was aware of his approaching death. It is claimed that the deceased’s declaration, "I am an awful sick man and might die before night,” indicated that he was not without hope of recovery. In view of other statements made by him, and his fatal condition, which must have been apparent to him as well as to others, it appears that he was without hope of recovery; that the statement quoted indicated no hope of recovery, but rather doubt as to whether he would live until night. The dying declarations were properly *438admitted. (State v. Williams, 28 Nev. 395, 82 Pac. 353; State v. Roberts, 28 Nev. 350, 82 Pac. 100; State v. Vaughan, 22 Nev, 285, 39 Pac. 733; State v. Murphy, 9 Nev. 394; State v. Hennessy, 29 Nev. 320, 90 Pac. 221, 13 Ann. Cas. 1122). Nor was the admission of evidence that the deceased was without hope of recovery at the time the declaration was made, or the statements of the court regarding the admission of this evidence, whether made in the presence or absence of the jury, prejudicial error.
If in the presence of the jury the court did hear evidence regarding the state of mind of the deceased at the time he made the declaration, and found that evidence to be sufficient to lay the foundation for the admission of the declaration, what possible bearing or prejudice could such testimony have had upon the mind of the jury in determining whether the defendant was guilty of murder? How could the defendant be harmed by the statements of the judge in ruling upon a matter of law regarding his conclusions as to the condition of mind of the deceased when he made the dying declaration? If the court found and stated that the deceased was or was not aware of impending death, this would not have any tendency to prejudice or prove to the jury that the defendant was guilty. The constitutional provision that "judges shall not charge juries in respect to matters of fact, but may state the testimony and declare the law” (Const. art. 6, sec. 12), should apply to the dying declarations. (State v. Buralli, 27 Nev. 41, 71 Pac. 532.) If he proceeded further and stated as facts matters which were not conceded, this would not be prejudicial error unless there was something in his statement which might lead the jury to believe that the accused was guilty. If the judge had stated the contents of the dying declaration, including some matter which tended to show guilt of the defendant, and excluded the declaration on the ground that there was no proper foundation for the admission, it would have been error. There was nothing in the statements of the judge to indicate to the jury that *439he believed or that they were to accept the statements in the dying declaration as true. He reviewed the facts showing that the deceased was aware of impending death, and stated that he concluded that they laid a sufficient foundation for the admission of the dying declaration. He did not tell the jury that they were to be bound by or accept his statements or conclusions in relation to the dying statement. On the contrary, they were told that they were the judges of the facts. If the judge had heard the evidence in the absence of the jurors, and' admitted without comment the dying declaration on their return into court, the mere fact of such admission would have indicated to them that the judge was satisfied that the declaration was made under the sense of impending death.
Under the above section of our constitution and practice the judge is prevented from charging the jury regarding matters of fact, but this applies only to material undisputed questions of fact; and if the judge makes a statement regarding any question of fact which is disputed, and such fact, even if declared by the judge, would not have any tendency to show guilt or prejudice the defendant, such statement by the judge must be regarded as harmless. If it be admitted that the statement of the judge that the sense of impending death was equivalent to an oath was error, although some courts have so held, such statement might tend to add weight to the dying declaration or tend to convince the jury that it was true, if the evidence without the dying declaration did not show conclusively the facts indicating the commission of the crime. But what harm could this statement of the judge do the defendant if the material facts stated in the declaration were shown beyond dispute by other evidence upon which the jury would have acted with the same result if the declaration had not been admitted, and when it is evident that under the circumstances no court and no jury could have found otherwise than that the deceased was aware that he was about to die at the time he made the declaration ? If the district judge had stated *440bis conclusion regarding some fact which was in dispute, and which tended to show the guilt of the defendant or was material to a determination of the case, and regarding which the jury might have found a different verdict if the statement had not been made by the judge,, it would have been serious error.
Even the case of Hawkins v. U. S., 3 Okl. Cr. 656, 108 Pac. 563, which of the two isolated ones cited seems to be mainly relied upon by my learned associates, a decision by an early Oklahoma criminal court, is not an authority for reversing this case on the ground that the court heard evidence regarding the state of mind of the deceased at the time he made the declaration. In that case the court said: "As a matter of practice it is much better to require the state to make the full preliminary proof necessary to establish the competency and admissibility of the dying declaration in the absence of the jury and before the declaration is given in their hearing; but where that is not done, and a consideration of all the evidence in the case shows the dying declaration to be competent and admissible, the error, if any, will be treated as harmless.”
This means that the court there, contrary to the views of many other courts of last resort, believed it to be the better practice upon the trial to first hear such evidence in the absence of the jury; but if the court did not exclude the jury, and the evidence shows the declaration to be admissible, as it was in this case, "the error, if any, will be treated as harmless. ”
In Rex v. John, 1 East P. C. 357, it was held that where a dying declaration is offered in evidence it ought not to be left to the jury to say whether the deceased thought she was dying or not, for that must be decided by the judge before he receives the evidence.
In Roten v. State, 31 Fla. 514, 12 South. 910, it was held that the question as to whether dying declarations were made under the sense of impending death was one of law to be decided by the court, and that the accused had the right to have the decision of the court directly upon the *441point, and that it was error for the court to avoid the decision and shift the responsibility upon the jury.
In State v. Burns, 38 Mo. 483, the defendant requested an instruction that if the jury believed that the dying declarations of the deceased were not made in extremis, and not at a time or under circumstances when the deceased was impressed with the conviction of death resulting from the illness with which he was then confined, then the jury should discard such. declarations, although they believed the evidence in respect thereto to be true. It was held that the instruction was very properly refused, for it left it to the jury to pass upon the admissibility of the declarations, a question solely for the consideration of the court, and not for the jury.
In State v. Simon, 50 Mo. 370, it was held that the truth of the facts put in evidence to show that the declarations were made in view of speedy death is a matter exclusively for the court to determine.
In People v. Kraft, 148 N. Y. 631, 43 N. E. 80, affirming 91 Hun, 474, 36 N. Y. Supp. 1034, it was held that whether the circumstances under which an ante-mortem statement was made constituted sufficient foundation for its reception is a question which the trial court, upon the facts addressed to it, must draw and decide, and an issue with which the jury had nothing to do.
In Justice v. State, 99 Ala. 180, 13 South. 658, it was held that the question as to whether the declarant was convinced that he was in extremis was one regarding which the jury could not consider the credibility of the primary facts, and was one which must be determined by, and was within the exclusive province of, the court.
Mr. Bishop, the most accurate of all American text-writers on criminal law, over the citation of many authorities, states: "The court, not the jury, determines the admissibility of the dying declaration, the same as of other evidence, itself finding the- necessary facts upon testimony laid before it.” (Bishop’s New Crim. Proc. 2d ed. sec. 1212.)
*442In the note under the heading, " Questions for Court or Jury,” 56 L. R. A., pages 434 to 441, inclusive, many cases are reviewed. In the first paragraph of this note, and near the end, it is said:
" It is generally conceded that the preliminary question as to whether the party offering in evidence the statements of deceased in a trial for homicide has laid a proper foundation for their- admission is, primarily, for the judge or court presiding at the trial. And in England and nearly all the states it is held that the decision of the court or judge on this subject is final and conclusive; and that with it the jury have nothing to do. There are a few stray decisions in some of the states to the general effect that after the court has admitted the declarations in evidence the jury have a right to pass upon the question as to whether the declarant was under a sense of imminent, impending dissolution and without hope of recovery; but in most instances they will be found to be weak dicta, or to have been overruled. * * *
"The following are cases to the effect that the general rule is as herein stated, viz, that the question is absolutely one for the court to decide, and which the jury have no right to pass upon: Moore v. State, 12 Ala. 764, 46 Am. Dec. 276; Faire v. State, 58 Ala. 74; Richard v. State, 42 Fla. 528, 29 South. 413; State v. Baldwin, 79 Iowa, 714, 45 N. W. 297; State v. Kuhn, 117 Iowa, 216, 90 N. W. 733; State v. Trivas, 32 La. Ann. 1086, 36 Am. Rep. 293; State v. Molisse, 36 La. Ann. 920; State v. Cantieny, 34 Minn. 1, 24 N. W. 458; State v. Johnson, 76 Mo. 121; State v. Johnson, 118 Mo. 491, 24 S. W. 229, 40 Am. St. Rep. 405; State v. Reed, 137 Mo. 125, 38 S. W. 574; State v. Sexton, 147 Mo. 89, 48 S. W. 452; Basye v. State, 45 Neb. 261, 63 N. W. 811; Maine v. People, 9 Hun (N. Y.) 113; People v. Anderson, 2 Wheeler Cr. Cas. (N. Y.) 390; State v. Shaffer, 23 Or. 555, 32 Pac. 545; Kehoe v. Com., 85 Pa. 127; Com. v. Sullivan, 13 Phila. (Pa.) 410; State v. Quick, 15 Rich. (S. C.) 342.”
In addition to the instructions considered in the opinion, objections were made to a number of others, which were *443copied from the statute. Illustrative of these is No. 23, which is the same as section 6402 of the Revised Laws, and which is as follows:
"If a person kill another in self-defense, it-must appear that the danger was so urgent and pressing, that in order to save his own life, or to prevent his receiving great bodily harm, the killing of the other was absolutely necessary; and it must appear, also, that the person killed was the assailant, or that the slayer had really, and in good faith, endeavored to decline any further struggle before the mortal blow was given. ”
It was urged that this instruction nullifies the doctrine of reasonable belief of appearances to the comprehension of the defendant at the time of the killing, and bases the right of self-defense entirely upon absolute necessity, ignoring what might have appeared to the defendant as a reasonable person, and that it is an unqualified declaration by the. court that the right of self-defense to the extent of taking life exists only when the killing is absolutely necessary. At the request of the defendant the court gave the following instruction (No. 28):
" I instruct you that, in order for the defendant to be justified and excused on the ground of self-defense, it is not essential that there should be any actual or real danger of his receiving great bodily harm. If there be an appearance of danger caused by the act or demonstrations of such person, and if such acts or demonstrations, or such words, coupled with acts or demonstrations, produce in the mind of the defendant, as a reasonable man, a reasonable expectation of some great bodily injury to himself, the defendant will be justified and should be acquitted if he in good faith acts on such appearance of danger and under such reasonable expectation or fear, even though it afterward turns out that there was, actually and in reality, no danger.”
Taking the'two instructions together, the jury was sufficiently directed as to the matter in regard to which this exception is taken. Considering the words in No. 23 that "it must appear that the danger is so urgent and *444pressing,” that instruction is not.in conflict with No. 28, or the part thereof relating to the appearance of danger; nor should No. 23 and the other instructions, which are copied from the statute, be held erroneous, whether considered singly or in connection with other instructions.
The second paragraph of instruction No. 31, stating that "Self-defense is an affirmative defense, and before you can acquit the defendant on that ground it must appear from the evidence in the case sufficient to raise in your minds a reasonable doubt that the killing of the deceased at the time and place alleged in the indictment, if he was so killed, was not necessary in self-defense” — if susceptible of the construction placed upon it in the opinion, would simply indicate that the insertion of the word "not” in the last line was a clerical mistake, and that the jurors, who must be presumed to have at least ordinary intelligence, would not have been misled into the belief that it was not necessary to show that the killing was in self-defense in order for them to acquit the defendant, when there can be no doubt that every juror must have known the contrary. However, in the attempt in the opinion to construe the meaning of this instruction, the words "a reasonable doubt that,’’which are modified by the word " not, ” are inappropriately omitted.
Instructions too favorable to the defendant should not be grounds for reversal; and, under the usual rules of practice, clerical errors are to be disregarded, and words which do not prejudice the defendant are not ground for reversal.
The statement in the opinion that "the third paragraph of instruction No. 31 is- objectionable, inasmuch as it instructs that unless the killing appeared to the jury to be absolutely necessary they must find the defendant guilty,” is identical with the statute, section 6402, which is the same as instruction No. 23, above quoted, which the last paragraph of instruction No. 31 correctly states.
In State v. Ferguson, 9 Nev. 106, upon which considerable reliance seems to be placed, the instructions which were criticized were different from the ones here, and contained matter which the legislature had not declared *445to be the law. The opinion was written by a revered member of this court, who afterwards became a great jurist, at a time when he had little experience as a lawyer or judge.
It is a well-established rule of practice that, in determining whether an instruction is erroneous or calculated to mislead the jury, the whole charge must be taken together and considered as an entirety, and, if. anything essential omitted from an instruction be found in another portion of the charge, the omission will not be fatal. (State v. Pritchard, 15 Nev. 74; Allison v. Hagan, 12 Nev. 38; State v. Raymond, 11 Nev. 98; State v. Donovan, 10 Nev. 36; Solen v. V. & T. R. R. Co., 13 Nev. 106.)
The court should not be expected to give all the law in one instruction. If instruction No. 31 did not contain all that the defendant desired, his counsel was at- liberty to request the giving of a further instruction, which was done. If it had been incumbent on the court to give instructions on behalf of the defendant, instruction No. 28 contains the very matter which it is claimed is the correct principle of law omitted from instruction No. 31. If considered together, as it must be presumed they were by the jury, they correctly state the law, and no harm1, resulted to the defendant.
If trial courts may not give to juries instructions in the' exact language of the statute, or parts of the statute, defining murder, or the crime for which the accused is on trial, leaving him to offer other instructions which are the law as he may desire, the procedure of prosecuting officers and district courts may be rendered uncertain, needless new trials or setting aside of verdicts, trouble for witnesses and jurors, expense to taxpayers, and impairment of the administration of justice and the safety of society may result. The court should follow its properly authorized power to construe the laws, and not, by legislating words out of the statute which were clearly placed there for a purpose, usurp the prerogatives of the lawmaking power, which belong to another branch of the government.
It is strongly urged that the court erred in not giving *446an instruction defining manslaughter. On behalf of the state it is said that the court did define manslaughter in different instructions. As often indicated by this court, it is not incumbent upon the trial judge to prepare and give instructions on behalf of the defendant, who may draw and request the giving of such instructions as he may desire. (State v. St. Clair, 16 Nev. 207; State v. Davis, 14 Nev. 407.) To sustain the contention that it was prejudicial error for the trial court to fail to fully instruct regarding manslaughter, or on other matters regarding which no instruction was requested, would not only reverse numerous decisions of this court, but would make a radical change in the practice and promulgate a new rule which would require the exercise of unusual care and impose upon the trial judge the labor and detail work which should be borne by counsel in numerous cases, and lead to unnecessary reversals.
Among the sixty-three specifications of error, a number of others relate to matters which may arise upon a new trial, and are of sufficient importance to be given consideration. Objection was made to the allowance by the court of an answer by one of the witnesses who was asked if he had heard the defendant make any threats against Ben Swago, and who had replied that the defendant had said a short time prior to the homicide," To hell with the Slavonians!” The jury had the right to consider whether this statement was intended to apply to the deceased. If, as counsel contends, it had no reference to him, it was not of such a prejudicial character as to be reversible error. It is admissible to prove threats, motive, hatred, or ill-will, expressed by the accused against the deceased in homicide cases. (State v. Hymer, 15 Nev. 49; State v. Bonds, 2 Nev. 265.)
Upon cross-examination the district attorney asked one of the defendant’s witnesses regarding the conduct and affecting the reputation of his sister, objections to which were sustained by the court. Although it is generally better for the district attorney not to ask questions regarding matters which are not properly admissible in *447evidence, I am unable to see that the mere asking of these questions constitutes error warranting the reversal of the case. Some courts have required witnesses upon cross-examination to answer the most searching questions regarding their personal character, tending to humiliate and degrade, which did not pertain directly to their truth and veracity. In some jurisdictions the extent of these questions is left largely to the discretion of the court. •Nevada is among the states in which the witness is not' required to answer interrogatories not relating to convictions of felony which merely tend to degrade and do not bear upon his truth and veracity. Professor Wigmore, in his work on Evidence, has treated extensively the right of cross-examination in this regard. (Volume 2, secs. 987, 988.)
Our statute provides: "A witness shall answer questions legal and pertinent to the matter in issue, though his answer may establish a claim against himself; but he need not give an answer which will have a tendency to subject him to punishment for a felony, nor need give an answer which will have a direct tendency to degrade his character, unless it be to the very fact in issue, or to a fact from which the fact in issue would be presumed. But a witness shall answer as to the fact of his previous conviction of felony.” (Rev. Laws, sec. 5437.)
This section of the civil practice act is made applicable to criminal cases. (Rev. Laws, secs. 7451, 7454.)
In Maxwell v. Rives, 11 Nev. 214, it was held that the witness might put himself upon his privilege not to criminate or degrade himself, but as he expressly disclaimed this excuse he was bound to answer the questions.
In State v. Huff, 11 Nev. 28, it is said: "The witness may be privileged from answering; but the question may be put, and, if the witness waive his privilege, answered, if the answer relates to the conduct of the witness and legitimately affects his credit for veracity. We think this rule was violated in this case in allowing an examination in regard to matters not legitimately affecting the veracity of the witness. No legitimate inference of the *448untruthfulness of a witness can be drawn from the fact that he has been convicted of frequent assaults and batteries. It could be inferred that he was a violent-tempered and perhaps a dangerous man, but not that he was a liar. See 1 Greenl. Ev. sec. 458, to the effect that questions are not permissible, 'the answers to which, though they may disgrace the witness in other respects, yet will not affect the credit due to his testimony. ’ ”
In State v. Larkin, 11 Nev. 330, it is said in the opinion: "A witness may be unchaste and yet be truthful. A witness may be chaste and yet be untruthful. The law affords ample remedies for testing the credibility of witnesses, without introducing testimony of specific acts of immorality, and in particular instances allows greater latitude than in others, owing to the special facts and circumstances that surround each individual case. There are perhaps exceptional cases where it might be proper to show the utter depravity of the moral character of a witness in order to establish the fact that such a witness is not entitled to any credit. But we are not dealing, with the exceptions. The general rule, as recognized by a majority of the decided cases, is that evidence of bad character for chastity, where such character is collaterally, not directly, in issue, is not admissible for the purpose of impeaching the credibility of a witness. (People v. Yslas, 27 Cal. 630; Gilchrist v. McKee, 4 Watts, 380, 28 Am. Dec. 721; Jackson v. Lewis, 13 Johns. 505; Bakeman v. Rose, 14 Wend. 110; Ford v. Jones, 62 Barb. 484; Spears v. Forrest, 15 Vt. 436; Kilburn v. Mullen, 22 Iowa, 502; Rudsdill v. Slingerland, 18 Minn. 381.) * * *
"A man may be so incontinent as to destroy his reputation for chastity, and yet retain a scrupulous regard for truth. Want of chastity, in many instances, might include a want of veracity; but it must be admitted that this is not always so. It is only with the witness’s character for truth and veracity with which the jury have to deal. A witness, although unchaste, is entitled to credit if the jury are convinced that his, .or her, testimony is true. A witness, although chaste, is not *449entitled to credit if the jury are convinced that his, or her, testimony is false. 'The only object of inquiring into the character of a witness,’ as was said in Rudsdill v. Slingerland, is to ascertain whether his statements in themselves are entitled to credit; if he is a truthful person, they are; otherwise, they are not. A witness therefore, in coming into court, would, perhaps, properly be considered as asserting his character for truthfulness to be good, and be charged with notice to defend it; but we are unable to see why a witness should be held responsible to answer for, or be required to meet, an attack upon his character in any other respect. A man may indulge in vices which destroy his general character, yet his truthfulness, and his reputation for truthfulness, may be unimpeachable. An inquiry in such a case as to his moral character would mislead, instead of assist, in arriving at the object of investigation, namely, his credibility; it would, in any event, be an unnecessary attack and exposure of him to contempt and disgrace. Further, by such general inquiry as to character, the administration of justice would be hindered and delayed by collateral issues, and be more easily made the channel of venting private hatred and malice. For these, among other reasons, we think the better general rule is that, in impeaching the character of a witness -in this mode, the inquiry in chief must be restricted to his credibility; that is, his general reputation for truth and veracity.”
This cross-examination of the district attorney of the witness relating to the conduct of his sister, who was a witness for the state, bears no similarity to the statement of the district attorney in State v. Rodriguez, 31 Nev. 342, 102 Pac. 863, relied upon by appellant, that defendant was a maque, when there was no evidence in the case to support the assertion.
The defendant asked for a new trial by reason of newly discovered evidence, which is not a ground for a new trial under the statute. The affidavits presented would not be considered as requiring a new trial under the practice relating to civil cases. If the criminal practice act allowed *450new trials on the ground of newly discovered evidence, they would not be available on the part of the state after a verdict of acquittal, under the constitutional provision against an accused person being twice put in jeopardy. If new trials were allowed on that ground, the ultimate punishment of criminals- might in many cases become uncertain. Persons under conviction and entitled to relief by reason of newly discovered evidence may apply for pardon.
The practice, so long followed in this court, that errors not specified and excepted to will not be considered on appeal, should not be overturned, because not fair to the trial court, to opposing counsel, or to litigants. (Wigmore on Evidence, sec. 20; McGurn v. McInnis, 24 Nev. 370, 55 Pac. 304, 56 Pac. 94; Finnigan v. Ulmer, 31 Nev. 523, 104 Pac. 17; State v. Williams, 31 Nev. 360, 102 Pac. 974; State v. Jones, 7 Nev. 408; State v. Mangara, 33 Nev. 511, 112 Pac. 693; State v. Clark, 36 Nev. 472, 135 Pac. 1083; Lightle v. Berning, 15 Nev. 389; Sharon v. Minnock, 6 Nev. 377; State v. Murphy, 9 Nev. 394; Dick v. Bird, 14 Nev. 161.)
Recent decisions in this court holding that errors that do not prejudice should be disregarded are: State v. Clark, 36 Nev. 472, 135 Pac. 1083; State v. Mircovich, 35 Nev. 489, 130 Pac. 766.
In the Mircovich case we said:
"The Revised Laws provide at section 7302 that,'After hearing the appeal, the court shall give judgment without regard to technical error or defect which does not affect the substantial rights of the parties, ’ and at section 7469 that 'no judgment shall be set aside, or new trial granted, in any case on the ground of misdirection of the jury or the improper admission or rejection of evidence, or for error as to any matter of pleading or procedure, unless in the opinion of the court to which application is made, after an examination of the entire case, it shall appear that the error complained of has resulted in a miscarriage of justice, or has actually prejudiced the defendant, in respect to a substantial right.’ These provisions have been slightly modified or broadened by the new code, *451but are substantially similar to the one passed at the first session of the territorial legislature and in force for more than fifty years; and they are nearly the same as the one more recently recommended by the American Bar Association. (Stats. 1861, p. 499, sec. 589; Comp. Laws, sec. 4554.)
"This court has often applied this statute in murder and other cases, and refused to set aside convictions or remand' actions for new trials for errors which did not affect the substantial rights of the accused. (State v. Williams, 31 Nev. 360, 102 Pac. 974; State v. Jackman, 31 Nev. 511, 104 Pac. 13; State v. Skinner, 32 Nev. 70, 104 Pac. 223; State v. Simpson, 32 Nev. 138, 104 Pac. 244, Ann. Cas. 1912c, 115; State v. Petty, 32 Nev. 384, 108 Pac. 934, Ann. Cas. 1912d, 223; State v. Martel, 32 Nev. 395, 108 Pac. 1097; State v. Depoister, 21 Nev. 107, 25 Pac. 1000; State v. Vaughan, 22 Nev. 285, 39 Pac. 733; State v. Hartley, 22 Nev. 342, 40 Pac. 372, 28 L. R. A. 33; S. N. M. Co. v. Holmes M. Co., 27 Nev. 107, 73 Pac. 759, 103 Am. St. Rep. 759).
"In State v. Buster, 23 Nev. 348, 47 Pac. 194, it was held that the failure of the trial court to make the proper order striking out the testimony of a witness concerning a confession was harmless error, because the same confession was conclusively established by several other witnesses whose testimony was not contradicted. As the evidence was clear and undisputed that Mircovich killed Gregovich by stabbing him with a knife, in the presence of numerous people, at the railroad station, the jury could not have found otherwise, regardless of whether testimony relating to a confession or statements concerning the knife were properly or improperly admitted.”
No prejudicial error, among the sixty-three claimed, is shown, and no good reason appears for this court to go contrary to its former decisions and those of other courts generally, and to the laws passed by the legislature, to relieve the defendant, who was convicted of murder after a fair trial and an energetic defense, when as a result he must either be turned loose on the community or great *452expense be incurred by the county, and much time and trouble be imposed upon the district court, prosecuting officers, witnesses, and jurors by a new trial. Witnesses may have died or left the state, and for other reasons conviction may now be difficult, although warranted and obtained upon the original trial. If the punishment inflicted be deemed too severe, relief should be sought from the pardoning power, the one created to consider and act in such cases.